          Case 2:20-cv-02158-SU        Document 13       Filed 03/26/21     Page 1 of 2




JEAN E. WILLIAMS
Acting Assistant Attorney General
Environment & Natural Resources Division
SEAN C. DUFFY (NY Bar. No. 4103131)
Trial Attorney
United States Department of Justice
Natural Resources Section
150 M Street NE
Washington, DC 20002
Telephone: (202) 305-0445
Facsimile: (202) 305-0506
sean.c.duffy@usdoj.gov

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PENDLETON DIVISION

 BLUE MOUNTAINS BIODIVERSITY
 PROJECT,
                                                    No. 2:20-cv-2158-SU
                 Plaintiff,
                                                    NOTICE OF LODGING OF
         v.                                         ADMINISTRATIVE RECORD

 SHANE JEFFRIES, in his official capacity as
 Ochoco National Forest Supervisor; and
 UNITED STATES FOREST SERVICE,

                 Defendants.



        Pursuant to the Parties’ Joint Proposed Case Management Schedule, ECF No. 9, by and

through undersigned counsel, Defendants provide notice of their lodging of the Administrative

Record in the above-captioned case. The Administrative Record lodged with the Court consists

of materials compiled by the U.S. Forest Service related to the Walton Lake Restoration Project

at issue in this case.

        Attached as Exhibit 1 to this Notice is the Declaration of Veronica Tischer certifying the

Administrative Record for the Forest Service. The documents comprising the Administrative


NOTICE OF LODGING OF
ADMINISTRATIVE RECORD                           1
         Case 2:20-cv-02158-SU         Document 13        Filed 03/26/21    Page 2 of 2




Record are filed on a single universal serial bus (USB) flash drive, which also contains an index

in .pdf format with hyperlinks to the documents.

       Defendants have today sent to the Clerk of Court’s Office two hard copies of the USB

flash drive containing the Administrative Record. Federal Defendants intend one copy of the

Administrative Record for the Clerk of Court’s Office and one for the Chambers of Judge

Patricia Sullivan.

       In addition, Defendants have today sent two copies of the USB flash drive containing the

Administrative Record to Plaintiff’s counsel at the addresses set forth below:



 Thomas Buchele                                     Jesse A. Buss
 Earthrise Law Center                               Willamette Law Group
 Lewis & Clark Law School                           411 Fifth Street
 10015 SW Terwilliger Blvd.                         Oregon City, OR 97045-2224
 Portland OR 97219-7799



Respectfully submitted: March 26, 2021

                                                    JEAN E. WILLIAMS
                                                    Acting Assistant Attorney General
                                                    United States Department of Justice

                                                    /s/ Sean C. Duffy
                                                    SEAN C. DUFFY (NY 4103131)
                                                    Environment & Natural Resources Division
                                                    Natural Resources Section
                                                    150 M Street, NE
                                                    Washington, DC 20002
                                                    Tel: (202) 305-0445
                                                    Fax: (202) 305-0506
                                                    E-mail: sean.c.duffy@usdoj.gov

                                                    Attorneys for Defendants



NOTICE OF LODGING OF
ADMINISTRATIVE RECORD                           2
